

116 SRES 250 IS: Expressing the sense of the Senate that the Department of the Interior has broken a commitment to the Blackfeet Tribe to defend the cancellation of all leases in the Badger-Two Medicine area and urging the Department of the Interior to work closely with the Blackfeet Tribe to defend the Badger-Two Medicine area from oil and gas development.
U.S. Senate
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 250IN THE SENATE OF THE UNITED STATESJune 13, 2019Mr. Tester submitted the following resolution; which was referred to the Committee on Energy and Natural ResourcesRESOLUTIONExpressing the sense of the Senate that the Department of the Interior has broken a commitment to
			 the Blackfeet Tribe to defend the cancellation of all leases in the
			 Badger-Two Medicine area and urging the Department of the Interior to work
			 closely with the Blackfeet Tribe to defend the
			 Badger-Two Medicine area from oil and gas development.
	
 Whereas the Badger-Two Medicine area is sacred to the Blackfeet Tribe and holds critical and unique importance in the culture and history of the Blackfeet Tribe;
 Whereas the Department of the Interior issued leases for the development of oil and gas resources in the Badger-Two Medicine area without proper Tribal consultation;
 Whereas the Department of the Interior has sought to cancel all remaining leases in the Badger-Two Medicine area, citing violations of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and division A of subtitle III of title 54, United States Code (formerly known as the National Historic Preservation Act (16 U.S.C. 470 et seq.)), before the leases were issued;
 Whereas the 2 remaining leaseholders in the Badger-Two Medicine area, Solenex LLC and W.A. Moncrief, challenged the cancellation of their leases in a district court of the United States;
 Whereas former Secretary of the Interior Ryan Zinke committed to the Blackfeet Tribe that the Department of the Interior would continue to defend the lease cancellations in court after the district court ruled against the Department;
 Whereas the Department of the Interior appealed the decision in the Solenex LLC case, but did not appeal the decision in the W.A. Moncrief case, instead moving to dismiss the W.A. Moncrief case and reissuing the W.A. Moncrief lease;
 Whereas the Department of the Interior argued that the court of appeals does not have jurisdiction to consider an appeal taken by the intervenors in the W.A. Moncrief case, an argument that would deny the Tribal leaders who intervened in that case the ability to defend the Badger-Two Medicine area on appeal;
 Whereas the Federal Government has the duty to honor the trust responsibilities of the Federal Government to the Blackfeet Tribe and the promises made by the Secretary of the Interior to the leadership of the Blackfeet Tribe, and the development of the Badger-Two Medicine area would be a complete abandonment of that duty; and
 Whereas the Forest Service and the Department of the Interior have publicly and repeatedly acknowledged the importance of protecting the landscape of the Badger-Two Medicine area from further development through—
 (1)moratoriums on new leases; (2)suspensions on drilling activity;
 (3)management plans focused on preserving the landscape; (4)the voluntary retirement of leases; and
 (5)the cancellation of active leases: Now, therefore, be it  That—
 (1)it is the sense of the Senate that the Department of the Interior— (A)has broken the commitment made by the Department to the Blackfeet Tribe;
 (B)has failed— (i)to honor the trust responsibilities of the Department to the Blackfeet Tribe; and
 (ii)to regain the credibility of the Department; and (C)must actively pursue and defend, in and out of the courtroom, the cancellation of all leases in the Badger-Two Medicine area; and
 (2)the Senate urges the Department of the Interior— (A)to work closely with the Blackfeet Tribe to protect the Badger-Two Medicine area from oil and gas leases; and
 (B)to remedy the mistakes of the Department that led to the leases being issued without— (i)proper consultation with the Blackfeet Tribe; and
 (ii)compliance with environmental and historic preservation laws.